United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 7, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50432
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GARRIE LAVERT SAMUELS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. MO-02-CR-108-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Garrie Lavert Samuels appeals his convictions for conspiracy

to possess with intent to distribute cocaine base, aiding and

abetting the possession of cocaine base with the intent to

distribute, and aiding and abetting the possession and

distribution of cocaine base, in violation of 18 U.S.C. § 2 and

21 U.S.C. §§ 841(a)(1), 846.   He argues that the evidence was

insufficient to sustain his conspiracy conviction, that the

district court abused its discretion in dismissing his original


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-50432
                                 -2-

indictment without prejudice, and that the district court abused

its discretion in admitting evidence of his prior drug

convictions.

     Because Samuels did not renew his FED. R. CRIM. P. 29 motion

for a judgment of acquittal at the close of all of the evidence,

and his post-verdict motions were untimely, this court’s review

of the sufficiency of the evidence consequently “is limited to

determining whether there was a manifest miscarriage of justice.”

United States v. Inocencio, 40 F.3d 716, 724 (5th Cir. 1994)

(citation omitted).   A conspiracy agreement can be established

through either direct or circumstantial evidence.     Id.   Here, the

circumstantial evidence showed that Samuels and Monroe were

involved in a conspiracy to possess with intent to distribute the

crack found in Monroe’s apartment.   Therefore, Samuels’

insufficiency-of-the-evidence claim fails.     See id. at 724.

     This court reviews a dismissal without prejudice under the

Speedy Trial Act for abuse of discretion.     United States v.

Blevins, 142 F.3d 223, 225 (5th Cir. 1998).    The district court

properly concluded that Samuels’ offenses were serious offenses

under the Speedy Trial Act.    United States v. Melguizo, 824 F.2d

370, 371 (5th Cir. 1987).   Contrary to Samuels’ contentions,

there was no evidence “that the delay was sought for ulterior

purposes or that the Government regularly or frequently failed to

meet deadlines in his case.”   Blevins, 142 F.3d at 226.    Finally,

the impact of a reprosecution on the administration of the Speedy
                           No. 03-50432
                                -3-

Trial Act and on the administration of justice also weighed in

favor of dismissal without prejudice.     Id.   Therefore, the

district did not abuse its discretion in dismissing the first

indictment without prejudice and in permitting reindictment.

See id. at 224.

     This court has consistently “held that evidence of a

defendant’s prior conviction for a similar crime is more

probative than prejudicial and that any prejudicial effect may be

minimized by a proper jury instruction.”     United States v.

Taylor, 210 F.3d 311, 318 (5th Cir. 2000).      Samuels does not

specifically dispute that his prior convictions were for a

similar crime, and the district court twice admonished the jury

that Samuels’ prior convictions were not to be considered as

evidence that he committed the offenses charged.      Contrary to

Samuels’ contentions, our decision in United States v. Jackson,

339 F.3d 349 (5th Cir. 2003), is inapposite.      The district court

did not abuse its discretion in admitting evidence of Samuels’

prior convictions.   See Taylor, 210 F.3d at 318.

     Accordingly, the district court’s judgment is AFFIRMED.